By the Court.
The declaration is not double; it is laid upon the fraud, and its being mentioned in the declaration, that the orders had been refused payment, was immaterial, was not to the point of the action, but to the damages only.
Although the value of public securities and state orders is a matter of public notoriety, equally known to the buyer as the *165seller; yet this is not tbe case with orders drawn by the selectmen of a town, or by individuals: their value is presumed to be in the knowledge of the seller and not of the buyer.